Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawing submitted on Nov. 6, 2020 is objected to because it contains a single figure abbreviated as “Fig. 1”. 37 C.F.R. § 1.84(u)(1) requires that where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "Fig." must not appear. Applicant should amend the drawing to recite the term “Figure” rather than “Fig. 1”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
Prosecution is closed except for this matter.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
WO 2014/134193 A1, WO 2014/206854 A1, and WO 2016/206958 A1 are cited in the corresponding International Preliminary Report on Patentability and are pertinent to the present disclosure for the reasons given therein.
Copending application s/n 16/954,691 claims a polyethylene composition having a density that partially overlaps the presently recited range (see feature 1 of claim 1 of US ‘691); an η0.02 that partially overlaps the presently recited range (see feature 4 of claim 1 of US ‘691); an LCBI that partially overlaps the presently recited range (see the fourth feature of claim 5 of US ‘691); and a ratio (η0.02/1000)/LCBI that encompasses the presently recited range (see the second feature of claim 5 of US ‘691). US ‘862 does not claim or disclose the presently recited melt flow index MI10, and the examiner is unaware of any evidence or technical reasoning which would establish that the presently recited melt flow index MI10 is inherent to the compositions claimed by US ‘691.
Copending application s/n 16/461,862 claims a polyethylene composition having a density that partially overlaps the presently recited range (see feature 1 of claim 1 of US ‘862); an η0.02 that partially overlaps the presently recited range (see feature 4 of claim 1 of US ‘862); an LCBI that partially overlaps the presently recited range (see feature 5 of claim 1 of US ‘862); and a ratio (η0.02/1000)/LCBI that encompasses the presently recited range (see the second feature of claim 5 of US ‘862). US ‘862 does not claim or disclose the presently recited melt flow index MI10, and the examiner is unaware of any evidence or technical reasoning which would establish that the presently recited melt flow index MI10 is inherent to the compositions claimed by US ‘862.
The examiner is unaware of any prior art that describes or suggests polyethylene compositions having the presently recited combination of physical properties. Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764